Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 1of9

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

JENNIFER DORFMEISTER :
Plaintiff : NO. 2:19-CV-01958
Vv. :

JURY TRIAL DEMANDED
NORDSTRONM, INC.
Defendant

 

PLAINTIFF, JENNIFER DORMEISTER’S
STATEMENT OF DISPUTED FACTS

Plaintiff, by and through her attorneys, Kornblau & Kornblau, offers the following
Statement of Disputed Facts in opposition to Defendant, Nordstrom, Inc.’s Motion for
Summary Judgment as follows:

1. Denied as stated. While Plaintiff has in the past shopped frequently at
Nordstrom and has spent a considerable amount of money at Nordstrom, she expressly
disputes that Plaintiff's shopping history precludes the existence of genuine issues of
facts. See Plaintiff's Brief in Opposition to Defendant’s Motion for Summary Judgment
incorporated by reference herein.

2. Denied as stated. Over the course of many years, prior to Plaintiff's
accident, Plaintiff worked with Defendant's Sales Associate, Shahrezad Shayegan, to
pick out clothes for Plaintiff. However, Plaintiff expressly disputes that Plaintiff's
shopping history precludes the existence of genuine issues of facts. See Plaintiff's
Brief in Opposition to Defendant’s Motion for Summary Judgment incorporated by
reference herein.

3. Denied as stated. Plaintiff had many alterations made at Nordstrom prior

to her accident. However, it is expressly rejected that Plaintiff's prior experience
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 2 of 9

establishes, as a matter of law, that Plaintiff proceeded in the face of an “obvious
danger’ at the time of her accident. Even if Plaintiff was generally aware of the fitting
process, Plaintiff was unaware that Defendant's employees violated industry standards
and Defendant’s own instructions when Defendant's fitter directed Plaintiff to descend
the fitting pedestal without pinning both legs, and failed to assist her down from the
pedestal. Plaintiff thus could not have assumed the increased risk of harm to her due
to these omissions by Defendant. See Thompson v. Grinkel, 95 A.3d 900, 907
(Pa.Super.2014); See also Feleccia v. Lackawanna College, 156 A.3d 1200, 1217-18;
See also Plaintiff's Brief in Opposition to Defendant’s Motion for Summary Judgment
incorporated by reference herein.

4. Denied. Defendant has put forth no evidence establishing whether
the pedestal which existed in Defendant's fitting room during prior fittings is in fact the
same pedestal that existed the date of Plaintiff's accident.

5. Denied. Plaintiff has no recollection of stepping off Defendant's fitting
pedestal prior to both pant legs being pinned aside from the date of her accident. See
deposition of Plaintiff, Jennifer Dorfmeister, Exhibit “A” at 21.

6. Denied as stated. Plaintiff did not become injured during any fitting
process prior to the date of her accident. However, it is expressly denied that Ms.
Dorfmeister never received help stepping down from a fitting pedestal prior to her
accident. See Plaintiff, Jennifer Dorfmeister’s deposition at 109.

7. It is admitted Plaintiff has stepped on fitting platforms at other stores
during the fitting process.

8. It is admitted that on January 25, 2017, Plaintiff went to Nordstrom to
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 3 of 9

shop for clothing for an upcoming trip.

9. Denied. Plaintiff did not try on a “number of outfits.” The only outfit she
tried on was the subject brown pants outfit.

10. ‘It is admitted Plaintiff tried on the subject brown pants outfit in Defendant’s
fitting room.

11. Denied as stated. The statements contained in this paragraph, while
factual accurate, are misleading as they relate to Plaintiff's first trip to Nordstrom on
January 25, 2017, and not the trip at the time of her accident. Moreover, to the extent
Defendant is seeking to suggest to the Court that Plaintiff was wearing the same heels
at the time her picture was taken in Nordstrom by the phrase “and with heels on,” this is
expressly denied. Plaintiff was wearing different high-heeled shoes at the time of her
accident. By way of further response, see Plaintiff's Brief in Opposition to Defendant's
Motion for Summary Judgment incorporated by reference herein.

12. Denied as stated. It is admitted only that Plaintiff left Nordstrom to shop
at other stores, before returning to Nordstrom in the evening to have the brown pants
outfit hemmed, which according to Defendant’s Sales Associate, required
approximately “two inches” of hemming. See the deposition of Defendant’s Sales
Associate, Sharezad Shayegan, attached hereto as Exhibit “B” at 60.

13. — It is admitted that there is video footage of Plaintiff in Nordstrom wearing
the subject pants. However, there is no time stamp on the video and therefore it is
unclear when prior to Plaintiff's accident it was captured. There was no video footage in
Defendant's fitting room.

14. Denied. The video footage speaks for itself.
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 4 of 9

15. Denied. The video, which has no sound, shows Plaintiff wearing the
subject pants earlier in the day, while wearing different shoes. However, it is expressly
denied that Plaintiff's subjective “awareness” can be gleaned from the video. It is
further denied that the video establishes Plaintiff subjectively appreciated the probability
and likelihood that when she descended Defendant's fitting pedestal, she would fall and
suffer a horribly displaced ankle fracture.

16. Denied as stated. It is admitted only that Plaintiff wore the subject shoes
prior to her accident. However, it is expressly denied that there is any evidence that the
shoes were unsafe or damaged, and Defendant has not produced any expert report
stating as much.

17. Denied as stated. Plaintiff brought two pairs of heels to Nordstrom,
including the subject heels. Defendant's fitter chose Plaintiff's shoes from the ones
Plaintiff brought.

18. It is admitted that Plaintiff changed into the unhemmed pants in
Defendant's fitting room and stepped onto the fitting pedestal.

19. It is admitted that Defendant's fitter, Ms. Ghaffari and Defendant's Sales
Associate, Ms. Shayegan, were both in the fitting room with Plaintiff at the time of her
fall.

20. ‘It is admitted that Defendant’s unhemmed pants were too long, were
touching the floor even in Plaintiff's high-heels, and required approximately “two inches”
of hemming. See the deposition of Defendant’s Sales Associate, Sharezad Shayegan,
attached hereto as Exhibit “B” at 60.

21. ‘It is admitted that Plaintiff was able to step up onto Defendant's fitting
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 5 of 9

platform.

22. Denied as stated. Defendant's fitter proceeded to pin Plaintiff's right pant
leg. See Plaintiff, Jennifer Dorfmeister’s deposition, Exhibit “A” at 9,52. Before the
fitter pinned Plaintiff's left pant leg, she asked Plaintiff, “is this right length?” Plaintiff
responded, “I don’t know, I’m too close.” Thereafter, Defendant's fitter “direct[ed]”
Plaintiff to step back, at which point Plaintiff did. Id. To the extent Defendant is
suggesting Defendant's fitter ever pinned the left pant leg, this is specifically denied.

23. Denied as stated. Before the fitter pinned Plaintiff's left pant leg, she
asked Plaintiff, “is this right length?” Plaintiff responded, “| don’t know, I’m too close.”
Thereafter, Defendant's fitter “direct[ed]” Plaintiff to step back, at which point Plaintiff
did. Id. To the extent Defendant is suggesting Defendant's fitter ever pinned the left
pant leg, this is specifically denied.

24. Denied. Defendant's assertion is disingenuous and inaccurate.
Defendant's fitter directed Plaintiff to “step back.” In the context of a conversation
about seeing the proposed hem length at a distance away from the mirror while Plaintiff
was standing ona small fitting room platform, the only reasonable interpretation is that
Defendant's fitter meant for Plaintiff to step back [off the platform.] See Plaintiff,
Jennifer Dorfmeister’s deposition, Exhibit “A” at 9-10.

25. Denied as stated. Plaintiff does not dispute that she was not forced to
step off the platform in a literal sense. However, in the context of her conversation with
Defendant's fitter, it was expressed to Plaintiff that assessing the full length of the
proposed hem would require her to step off of the platform. See Plaintiff, Jennifer

Dorfmeister’s deposition, Exhibit “A” at 9-10. Moreover, Defendant's fitter directed
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 6 of 9

Plaintiff to step back. Id.

26. Denied for the reasons set forth in paragraphs 24 and 25. By way of
further response, Plaintiff was unaware that Defendant's employees violated industry
standards and Defendant's own instructions when Defendant’s fitter directed Plaintiff to
descend the fitting pedestal without pinning both legs, and failed to assist her down
from the pedestal. Plaintiff thus could not have assumed the increased risk of harm to
her due to these omissions by Defendant.

27 It is admitted that prior to attempting to step off Defendant’s fitting
pedestal, Plaintiff first turned around away from the mirror.

28. Denied as stated. It is admitted that there was nothing obstructing
Plaintiff's view as she attempted to step off Defendant’s fitting pedestal, but it is
. expressly denied that Plaintiff was looking at and/or could see and/or knew that the
back of her heel would become caught on her pant leg. By way of further response,
nothing on page 103 of Plaintiff's deposition refers to Plaintiff stepping off the platform
at the time of her accident, as represented by Defendant in this paragraph.

29. Denied as stated. It is admitted that Plaintiff fell and broke her ankle,
among other injuries, but it is expressly denied that it was due to carelessness on her
part. Defendant's own employee observed Plaintiff's accident and concluded that
Plaintiff had not acted carelessly or unreasonably at the time of her fall. See deposition
of Defendant's Sales Associate, Sharezad Shayegan, Exhibit “B” at 85. Plaintiff's fall
was caused by Plaintiff tripping on Defendant’s unhemmed pants, which Defendant
negligently failed to pin prior to directing Plaintiff to step down from its pedestal, in

violation of industry standards and Defendant’s own instructions. See Plaintiff, Jennifer
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 7 of 9

Dorfmeister’s deposition, Exhibit “A” at 9, 52; See the deposition of Defendant’s fitter,
Tahereh Ghaffari, Exhibit “C” at 19; See Weiss report, Exhibit “D.” Viewing the facts in
the light most favorable to the non-moving Plaintiff, Plaintiff was acting reasonably and
would not have fallen, but for the negligence of Defendant.

30. Denied. Plaintiff denies that her fall was caused by a misstep or that she
acted carelessly or recklessly. Rather, Plaintiff's fall was caused by the combination of
Defendant’s employee directing Plaintiff to descend from the fitting pedestal with one of
her pant legs unpinned, in violation of clothing industry standards and its own
instructions to its fitters; and Defendant's failure to assist Plaintiff down from the fitting
pedestal or engage in any efforts to reduce Plaintiffs risk for harm; in the setting of
unhemmed pants, high heels, a seven-inch fitting pedestal; and in the setting of Plaintiff
concentrating on the proper length of the pants and Defendant knowing Plaintiff was
interested in seeing herself a distance away from the mirror. See Plaintiff, Jennifer
Dorfmeister’s deposition, Exhibit “A” at 9, 52; See the report of Ms. Weiss attached
hereto as Exhibit “D”; See the deposition of Defendant's fitter, Tahereh Ghaffari, Exhibit
“C” at 19, 21, 45, 54-55; See the deposition of Ms. Shayegan, Exhibit “B” at 82-85.
Viewing the facts in the light most favorable to the non-moving Plaintiff, Plaintiff was
acting reasonably and would not have fallen, but for the negligence of Defendant.’

31. Plaintiff stands by her deposition testimony.

 

' None of Defendant's employees testified that Plaintiff misstepped. Moreover,
Defendant’s incident report is hearsay within hearsay, in that it contains a statement of
Defendant's former loss prevention employee, who was not present in the room when
Plaintiff's accident occurred and thus has no first-hand information about the accident.
Thus, the inadmissible hearsay statements made by Defendant’s own employee which
are contained in Defendant’s incident report are not a proper basis for the Court to
grant Defendant Summary Judgment. See Borough of Nanty—Glo American Surety Co.
of New York, 309 Pa. 236, 163 A. 523, 524 (1932).
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 8 of 9

32. Denied. Defendant's statement suggests that Plaintiff has “contend[ed]”
that Defendant's employees saw Plaintiff's pant leg become caught on her heel and
that Defendant’s employee denied such statement. This is false. Plaintiff's “contention”
is that her left shoe caught the fabric of her left pant leg, due to Defendant's omissions,
causing her to lose her balance and fall. See Plaintiff, Jennifer Dorfmeister’s

deposition, Exhibit “A” at 9, 19-20. Moreover, neither of Defendant’s employees

 

observed the cause of Plaintiff's fall. Defendant’s Fitter testified that she “only heard”
the fall because she had “turned around.” See the deposition of Defendant’s Fitter,
Tahereh Ghaffari, Exhibit “C” at 49. Defendant's Sales Associate testified she did not
observe Plaintiff take any step in any direction and does not know what caused her to
fall. See the deposition of Defendant’s Sales Associate, Sharezad Shayegan, Exhibit
“B” at 74-77. Further, she specifically testified that she could not “rule out” that Plaintiff
tripped due to the unhemmed pant leg. See deposition of Defendant’s Sales Associate,
Ms. Shayegan, at 75-77.

33. Denied as stated. Defendant's characterization of “evidence” pertaining to
Plaintiff's accident is misleading. The “evidence” is the testimony of Plaintiff that
Defendant's fitter, without pinning Plaintiff's left pant leg and without offering to assist
Plaintiff, directed Plaintiff to step down from Defendant's fitting pedestal. The
“evidence” is also the testimony of Defendant's Sales Associate, who was the only eye-
witness to the accident, that Plaintiff had not acted carelessly or unreasonably at the
time of her fall. See the deposition of Defendant’s Sales Associate, Sharezad
Shayegan, Exhibit “B” at 85.

34. Denied is as stated. Defendant's Sales Associate and Defendant's fitter
Case 2:19-cv-01958-TJS Document 22 Filed 10/25/19 Page 9 of 9

testified that they did not consider the unhemmed, unpinned pants, combined with
heels, to be a tripping hazard to Plaintiff, and thus, they could not be an “obvious”
danger, as Defendant argues in its motion. See Defendant's Sales Associate’s
deposition, Exhibit “B” at 82-83 and see the deposition of Defendant’s fitter, Tahereh

Ghaffari, attached hereto as Exhibit “C” at 53-54.

Respectfully Submitted,

KORNBLAU & KORNBLAU

» Abbe

ADAM G. KORNBLAU, ESQUIRE
Attorney for Plaintiff

Dated: October 25, 2019
